DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of January 8, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on January 8, 2021, have been noted.

Priority:  07/31/2017
Status of Claims:  Claims 1 – 9, 11, 14 – 17 and 19 – 21 are pending.  Claims 1, 4 – 9 11, 14 – 17, 19 and 20 have been AMENDED.  Claims 10, 12, 13 and 18 have been CANCELLED.  Claim 21 is NEW.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 1, 19 and 20 recite the limitation of “the trained machine learning engine” (e.g., see Claim 1, line 15.)  There is insufficient antecedent basis for this limitation in the claims.  Claims 2 – 9, 11, 14 – 17 and 21 are rejected on the basis of dependency.)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a product for account payables and receivables netting among trading partners by identifying netting proposals, obtaining data comprising prior netting proposals, defining values for attributes, proposals being associated with a set of prior invoices, generating a data set, determine a target netting proposal, the target netting proposal reduces both the accounts receivable amount and the accounts payable amount for a first trading partner, selecting invoices for inclusion in the target netting proposal, generating the target 
identifying netting proposals, obtaining data comprising prior netting proposals, defining, associating, generating, determining, reducing, selecting, presenting, receiving a rejection or approval, and updating the data set, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a non-transitory computer readable medium and hardware processors to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 88 – 99 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere 
Claims 2 – 9, 11, 14 – 17 and 21 dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9, 11, 14 – 17 and 21 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with identifying netting proposals, obtaining data comprising prior netting proposals, defining, associating, generating, determining, reducing, selecting, presenting, receiving a rejection or approval, and updating the data set is not an inventive concept.
Independent system Claim 19 and independent process Claim 20 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 19 and 20 are substantially similar to product Claim 1. 
Therefore, Claims 1 – 9, 11, 14 – 17 and 19 – 21 are rejected under 35 U.S.C. 101.  Claims 1 – 9, 11, 14 – 17 and 19 – 21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 9, 11, 14 – 17 and 19 – 21 are rejected under U.S.C. 103 as being unpatentable over Wilce et al., U.S. 8,024,259 in view of Truong et al., U.S. 2018/0357559 in view of deGroeve et al., U.S. 2007/0061260.

As per Claim 1 (Currently Amended),
Wilce teaches a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: (Wilce c.3 l.60 through c.4 l.13, c.7 l.20-32 and Fig 4 read on a computer readable medium with instructions.) … [ ] …
	training a … [ ] … model to identify one or more netting proposals applicable to a plurality of trading partners by: (Wilce c.3 l.44 through c.4 l.27, c.6 l.19-28, c.7 l.6-32, c.9 l.13-29, c.13 l.18-26, c. 14 l.4-14 and Figs 2,4,6,9 read on training of a netting decision engine subject to a repetitive process for an agreement netting system among a plurality of counterparties.)
	obtaining historical data comprising a plurality of prior netting proposals, each of the plurality of prior netting proposals (a) refining values for a corresponding set of attributes and (b) being associated with a corresponding set of prior invoices: (Wilce c.3 l.44-52, c.4 l.28-51, c.7 l.33 through c.8 l.3, c.8 l.32-49, c.12 l.20-33 and Figs 2,4,5,9 read on retrieving historical data from a database regarding value and netting analysis approved or disapproved among a plurality of counterparties.)
	generating a training data set comprising the (a) the plurality of prior netting proposals and (b) information indicating … [ ] … each of the plurality of prior netting proposals  by one or more of the plurality of trading partners: (Wilce c.3 l.44-52, c.4 l.5-51, c.7 l.33 through c.8 l.3, c.8 l.32-49, c.12 l.20-33 and Figs 2,4,5,9 read on configuration of training data sets and receipt of database communications regarding netting analysis of prior netting proposals among a plurality of counterparties.)
	training the … [ ] … model based on the training data set: (Wilce c.3 l.60 through c.4 l.13 and Fig 2 read on training the model based on data sets.)
applying the trained … [ ] … engine to a plurality of invoices to determine a target netting proposal, (Wilce c.4 l.28-51, c.7 l.33 through c.8 l.3, c.8 l.60 through c.9 l.42, c.11 l.19-26 and Figs 2,5,6,8 read on netting analysis and new agreement netting analysis performed subject to attributes in a fact database.) … [ ] …
wherein applying the trained … [ ] …model comprises: (Wilce c.3 l.60 through c.4 l.13 and Fig 2 read on training the model, and model use, based on data sets.)






selecting [[a]] at least a subset of the plurality of invoices associated with at least a [[the]] subset of the plurality of trading partners for inclusion in the target netting proposal based (a) on one or more characteristics of the plurality of invoices and (b) the values of the attributes of one or more prior netting proposals … [ ] …by one or more of the subset of the plurality of trading partners; (Wilce c.4 l.28-51, c.7 l.33 through c.8 l.3, c.8 l.60 through c.9 l.42, c.11 l.3 through c.12 l.2 and Figs 2,5,6,8 read on netting analysis, and new agreement netting analysis performed subject attributes, facts and rules, all subject to agreement for approval/rejection.)







	
	

generating the [[new]] target netting proposal for the selected plurality of invoices associated with the subset of the plurality of trading partners, (Wilce c.3 l.33-43, c.4 l.28-60, c.11 l.3 through c.12 l.2 and Figs 1,2,8 read on netting analysis, new agreement netting analysis performed for approval/rejection, and presentation to a user as a first trading partner.)
presenting the [[new]] target netting proposal to the first trading partner for rejection or approval; (id Wilce, directly above.) … [ ] …
updating the training data set by adding the target netting proposal and … [ ] … (Wilce c.4 l.28-51, c.6 l.29-39, c.7 l.33 through c.8 l.3, c.8 l.60 through c.9 l.42, c.11 l.19-26 and Figs 2,5,6,8 read on netting analysis and a target netting analysis performed subject to attributes in a fact database, inclusive of updates.)
Wilce does not teach:
machine learning
whether… were accepted or rejected
proposals that have been rejected or accepted
the associated rejection or approval.
Truong, however, teaches:
machine learning (Truong ¶¶ [0016] – [0021] and Fig 1 read on a machine learning model.)
whether… were accepted or rejected (Truong ¶¶ [0016], [0067] – [0069] and Fig 1 read on machine learning and recording of data inclusive of invoices subject to acceptance or rejection.)
proposals that have been rejected or accepted (id Truong, directly above.)
the associated rejection or approval. (Truong ¶¶ [0016], [0067] – [0069] and Fig 1 read on machine learning and recording of data inclusive of invoices subject to acceptance or rejection.  Truong ¶ [0067) additionally identifies counts and percentages of rejected invoices.)
It would have been obvious to one of ordinary skill in the art to include in the transactions and agreement netting of Wilce, the machine learning, commerce and financial evaluation, and decision-tree aspects of Truong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with financial instruments, transactions and business networks, with the motivation being to enhance matching among entities in a financial community.  (see Truong [0002], [0014], [0016].)
Wilce in view of Truong does not teach:
wherein the target netting proposal reduces both the accounts receivable amount and the accounts payable amount for a first trading partner of the plurality of trading partners,
receiving a rejection or an approval of the presented target netting proposal; and
deGroeve, however, teaches:
wherein the target netting proposal reduces both the accounts receivable amount and the accounts payable amount for a first trading partner of the plurality of trading partners, 
receiving a rejection or an approval of the presented target netting proposal; and
(deGroeve ¶¶ [0091], [0095], [0112], [0113], [0121], [0124], [0133] – [0136], [0153] and Figs 3,5,7,8,10 read on a plurality of parties, netting, invoices, aggregation based on characteristics of the financial information, with approval/rejection.)
It would have been obvious to one of ordinary skill in the art to include in the transactions and agreement netting of Wilce et al., the netting, trading partners and parties, aggregation, range, products, amounts, thresholds, settlement and reporting aspects of deGroeve since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with financial instruments, contracts and netting, with the motivation being to enhance settlement of payment obligations and business relations in payment transactions. (see deGroeve [0009] – [0012].)

As per Claim 2 (Original),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the accounts receivable amount comprises a first amount due to the first trading partner from a second trading partner of the plurality of trading partners, and wherein the accounts payable amount comprises a second amount owed by the first trading partner to a third trading partner of the plurality of trading partners, wherein the second trading partner is different from the third trading partner. (deGroeve ¶¶ [0034], [0096], [0113], [0135] – [0137] and Figs 5,10 read on accounts receivable and payable and individual amounts subject to multilateral netting among a plurality of parties.)

As per Claim 3 (Original),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the accounts receivable amount comprises a first amount due to the first trading partner from a second trading partner of the plurality of trading partners, and wherein the accounts payable amount comprises a second amount owed by the first trading partner to the second trading partner. (see deGroeve ¶¶ [0034], [0096], [0113], [0135] – [0137] and Figs 5,10 referenced above in Claim 2.)

As per Claim 4 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the target netting proposal comprises an amount to reduce from both the accounts receivable amount and the accounts payable amount for the first trading partner, (see deGroeve ¶¶ [0080], [0081], [084], [085] and Figs 1,2 referenced above in Claim 1.) and at least one of the values of the attributes  (deGroeve ¶¶ [0136], [0137], [0158] and Figs 10,15B read on selection of a range of invoices and notes for participant aggregation and netting, inclusive of dollar amounts.)

As per Claim 5 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, further comprising selecting one or more transactions from the subset of the plurality of invoices to include in the target  (see Wilce c.4 l.28-51, c.7 l.33 through c.8 l.3, c.8 l.60 through c.9 l.42, c.11 l.19-26 and Figs 2,5,6,8 referenced above in Claim 1.)

As per Claim 6 (Currently Amended),
 the medium of Claim 1, wherein one or more characteristics of the plurality of invoices comprises  (deGroeve ¶¶ [0112], [0113], [0120] – [0122] and Figs 5,7 read on a type of goods or services, with item identification inclusive of an SKU number.)

As per Claim 7 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein one or more characteristics of the plurality of invoices comprises a location corresponding to a trading partner. (Wilce c.7 l.48 through c.8 l.59, c.9 l.51 through c.10 l.36 and Figs 5,6,7 read on counterparty netting subject to netting proposal location.)
  
As per Claim 8 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the one or more characteristics of the plurality of invoices comprises a number of transactions  (deGroeve ¶¶ [0136], [0137], [0158] and Figs 10,15B read on selection of a range of invoices and notes for participant aggregation and netting, inclusive of dollar amounts and a number of transactions in a set.)

As per Claim 9 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the one or more characteristics of the plurality of invoices comprises characteristics of [[the]] a second trading partner. (deGroeve ¶¶ [0034], [0096], [0113], [0135] – [0137] and Figs 5,10 read on accounts receivable and payable and individual amounts subject to multilateral netting among a plurality of parties, along with characteristics of participants.)

As per Claim 11 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the one or more characteristics of the plurality of invoices the plurality of [[a]] prior netting proposals one or more of the plurality of partners  (Wilce c.8 l.60 through c.9 l.50, c.13 l.9-50 and Figs 6,9 read on netting proposals subject to new facts and rules.)

As per Claim 14 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim [[13]] 1, wherein applying the trained machine learning model (see Truong ¶¶ [0016] – [0021] and Fig 1 referenced above in Claim 1, as to a machine learning model.) comprises determining [[the]] a likelihood of the [[new]] target netting proposal being accepted or rejected by the first trading partner, (Wilce c.3 l.53 through c.4 l.27, c.6 l.19-28, c.7 l.6-32, c.9 l.13-29, c.9 l.51 through c.10 l.7, c.13 l.18-26, c. 14 l.4-14 and Figs 2,4,6,7,9 read on training of a netting decision engine subject to a repetitive process, inclusive of determination of a resultant likelihood of netting.)
the applying further comprising 


assigning a weight to each of the plurality of prior netting proposals in the training data set that share at least one characteristic target netting proposal, the assigned weight based on a number of characteristics target netting proposal (Wilce c.4 l.28-60, c.9 l.13-29, c.10 l.37-51, c.11 l.3-45 and Figs 6,7,8 read on netting proposals and assignment of weight relative to a netting determination based upon attributes, inclusive of a likelihood determination.)




As per Claim 15 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the selection of the subset of the plurality of invoices for inclusion in the target netting proposal 
one or more characteristics of the plurality of invoices being associated with at least one attribute of one or more of the plurality of the prior netting proposals one or more of the trading partners (Wilce c.4 l.28-51, c.7 l.33 through c.8 l.3, c.8 l.60 through c.9 l.42, c.11 l.3 through c.12 l.2 and Figs 2,5,6,8 read on netting analysis, and new agreement netting analysis performed subject attributes, facts and rules, all subject to agreement for approval/rejection.)
one or more characteristics of the plurality of invoices being associated with any attribute of any of the plurality of [[any]] prior netting proposals one or more of the trading partners  (see Truong ¶¶ [0016], [0067] – [0069] and Fig 1 referenced above in Claim 1 as to data inclusive of invoices subject acceptance or rejection.)

As per Claim 16 (Currently Amended),
 the medium of Claim 1, wherein the selection of the subset of the plurality of invoices for inclusion in the target netting proposal 
one or more characteristics of the plurality of invoices being associated with at least one attribute of one or more of the plurality of the prior netting proposals (see Wilce c.4 l.28-51, c.7 l.33 through c.8 l.3, c.8 l.60 through c.9 l.42, c.11 l.3 through c.12 l.2 and Figs 2,5,6,8 above in Claim 1.) that meets a first threshold value; or (deGroeve ¶¶ [0023], [0117], [0121], [0157] – [0159] and Figs 7,15A,15B read on characteristics subject to requirements and actions, inclusive of threshold values.)
one or more characteristics of the plurality of invoices not being associated with any attribute of any of the plurality of prior netting proposals  (id deGroeve, directly above.)

As per Claim 17 (Currently Amended),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the operations further comprise: ranking a plurality of characteristics of the plurality of invoices characteristic a subset of the plurality of prior netting proposals with the particular attribute; (Wilce c.3 l.53 through c.4 l.27, c.6 l.19-28, c.7 l.6-32, c.9 l.13-29, c.9 l.51 through c.10 l.7, c.11 l.3-45, c.13 l.18-26, c. 14 l.4-14 and Figs 2,4,6,7,8,9 read on training of a netting decision engine subject to a repetitive process, inclusive of determination of a resultant likelihood of netting, and ranking of a plurality of attributes within proposals/agreements.)
selecting the subset of the plurality of invoices in part, on the rank of the characteristics  (id Wilce, directly above.)

As per Claim 19 (Currently Amended),
Claim 19 is directed to the system which is implied by the product of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 20 (Currently Amended),
Claim 20 is directed to the method which is implied by the product of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 21 (New),
Wilce in view of Truong in view of deGroeve teaches the medium of Claim 1, wherein the machine learning model comprises a decision-tree based machine learning model. (Truong ¶¶ [0016] – [0021], [0024] and Fig 1 read on a machine learning model with decision tree learning.)

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1, 19 and 20 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, account payables and receivables netting with presentation to trading parties remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.

Applicant’s citation relative to Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well understood, routine and conventional.
Claims 1, 19 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 19 and 20, along with claims dependent from Claim 1, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 9, 11, 14 – 17 and 19 – 21. 
Regarding U.S.C. 103 rejections, and independent Claims 1, 19 and 20, Applicant has argued that Wilce, Carrera Astigarraga and deGroeve do not disclose training a machine learning model to identify one or more netting proposals applicable to a plurality of trading partners, generating a training data set comprising prior netting proposals accepted or rejected by the plurality of trading partners, and wherein the target netting proposal reduces both the accounts receivable amount and the accounts payable amount for a first trading partner of the plurality of trading partners.  Applicant has amended independent Claims 1, 19 and 20 to include limitations regarding training a machine learning model to identify one or more netting proposals applicable to a plurality of trading partners, generating a training data set comprising 
The Examiner considers that independent Claims 1, 19 and 20 have been addressed by the teachings of Wilce, Truong and deGroeve as previously recited, and a U.S.C. 103 rejection has presently been made.
Applicant has additionally commented that dependent claims are believed to be allowable for the same reasons (as independent Claim 1.)  
The Examiner considers that dependent Claims 2 – 9, 11, 14 – 17 and 21 have been addressed by the teachings of Wilce, Truong and deGroeve as previously recited, and a U.S.C. 103 rejection has presently been made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
June 14, 2021